Citation Nr: 0712550	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
stress fracture, left femur, currently evaluated as 30 
percent disabling.

2.  Entitlement to an extension of a temporary total 
disability evaluation beyond March 31, 2002 based on 
treatment for a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1997 to 
December 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Residuals of a stress fracture, left femur (left hip 
disability) are manifested by malunion of the femur and 
marked hip disability due to chronic left hip pain.

2.  The evidence of record does not demonstrate severe 
postoperative residuals or immobilization by cast due to 
treatment for a left hip disability beyond March 31, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a left hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5255 (2006).

2.  The criteria for an extension of a temporary total 
disability evaluation due to treatment for a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a left hip disability and for 
entitlement to an extension of a temporary total evaluation, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, a December 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
increased evaluation for a left hip disability and an 
extension of a temporary total evaluation.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  The veteran's service 
medical records, VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

By a November 1998 rating decision, service connection was 
granted for a left hip disability and a 20 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5255, effective December 16, 1997.  By a September 2001 
rating decision, a temporary total evaluation under 38 C.F.R. 
§ 4.30, for surgical or other treatment requiring 
convalescence, was granted effective August 27, 2001, until 
October 1, 2001.  The RO increased the evaluation for a left 
hip disability to 30 percent, effective June 5, 2000.  By a 
November 2001 rating decision, the temporary total evaluation 
was extended through December 31, 2001.  By a May 2002 rating 
decision, the RO extended the temporary total evaluation 
through March 31, 2002.  In October 2002, the veteran filed a 
claim for entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 beginning April 1, 2002.  By a May 2003 
rating decision, the RO denied an extension of the temporary 
total evaluation beyond March 31, 2002, finding that there 
was no evidence of continued severe residuals due to surgery.  

Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The veteran was awarded temporary total evaluations from 
August 27, 2001 to March 31, 2002 and from February 10, 2003 
to March 31, 2003, due to convalescence for left hip 
disability surgery and severe postoperative residuals.  See 
38 C.F.R. § 4.30.  Because the veteran received the maximum 
schedular rating allowed for a left hip disability there is 
no issue in controversy regarding these time periods.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran 
is presumed to be seeking the maximum benefit allowed by law 
and regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded).  Medical evidence 
regarding the veteran's hospitalization is thus not 
considered in determining the appropriate evaluation.

In a May 2002 VA medical record, the veteran reported that 
she had been fired due to the numbness in her leg.  In a June 
2002 VA record, the physician recommended physical therapy.  
In a July 2002 VA spine examination, the veteran reported 
left hip pain.  She walked without a walker or cane and took 
Naproxen for pain.  She described her pain as sharp with 
significant buttock cramps.  Upon examination, there was 
flexion to 120 degrees, extension to 30 degrees, internal 
rotation to 30 degrees, external rotation to 70 degrees, and 
abduction to 45 degrees.  There was grossly intact sensation, 
symmetric reflexes, and 5/5 motor strength.  Tests indicated 
a well-aligned femoral neck with three screws in good 
position and no evidence of degenerative changes.  The 
assessment was moderate disability due to daily left hip 
pain.  

In an August 2002 VA medical record the veteran walked with a 
slight left limp.  The assessment was chronic pain syndrome 
of the left hip and leg pain and numbness.  In a September 
2002 VA record, the veteran reported she was fired from her 
previous factory job and would not be rehired until her leg 
stopped feeling numb.  In another September 2002 VA record, 
the veteran reported pain and left leg numbness.  Upon 
examination, there was normal strength and reflexes of the 
left lower extremity and a negative straight leg raise test.  
In an October 2002 VA letter, a VA physician indicated that 
the veteran underwent left hip stabilization surgery in 
August 2001.  In a November 2002 VA record, there were normal 
nerve conduction and electromyography (EMG) studies.  In a 
December 2002 VA record, the veteran reported left hip pain.  
In a December 2002 letter, a VA physician indicated the 
veteran was being treated for left greater trochanter 
bursitis and would be unable to return to work until February 
1, 2002.


In a February 2003 VA medical record, the veteran was seen 
for gait training.  The veteran was independent with the use 
of an assistive device.  In another February 2003 VA record, 
the veteran complained of left hip pain of several years.  
She reported groin pain, lateral hip pain radiating down the 
leg and knee, and numbness in the 3 lesser toes.  Upon 
examination, there was normal range of left hip motion with 
pain in the groin and laterally.  There was positive 
tenderness over the lateral scar and greater trochanter bursa 
area, 5/5 strength, 2+ pedal pulses, and decreased sensation 
of the lateral left leg, lesser 3 toes left foot, and lateral 
left foot.  The assessment was status post open reduction 
internal fixation (ORIF) left hip stress fracture with 
painful hardware.  The plan was removal of the left hip 
screws.  In a May 2003 VA record, the veteran reported left 
hip pain.  There was no tenderness over the greater 
trochanter area and good range of motion.  In an October 2003 
VA record, the veteran reported left hip pain.  A magnetic 
resonance imaging test (MRI) was essentially unremarkable.  
In another October 2003 VA record the veteran reported 
chronic left hip pain.  

In a February 2004 VA medical record, the veteran reported 
left hip pain radiating down the lateral side of the left leg 
to the ventral surface of the left foot.  The pain had 
worsened since the February 2003 surgery.  The pain was 
always present.  Upon examination, there was left hip normal 
range of motion with pain in the groin and laterally.  There 
was tenderness over the lateral scar and greater trochanter 
bursal area, 5/5 strength, and decreased sensation of the 
lateral left leg, lesser 3 toes of the left foot, and lateral 
left foot.  

A June 2004 VA examination was conducted.  The veteran 
reported left hip pain and that she was unable to do many 
activities, but could do water aerobics.  She was able to 
walk about a half mile before the pain made her stop, could 
only sleep about 3 to 4 hours per night due to pain, but did 
not use any assistive devices.  Upon examination, there was 
left hip flexion to 110 degrees, internal rotation of 10 
degrees, and external rotation of 45 degrees.  Internal and 
external rotation caused pain.  There were negative Faber and 
Ober tests on the left side.  There was a well-healed 
surgical incision, no radiculopathy, normal straight leg 
raise, and mildly symptomatic patellofemoral pain.  There 
were no acute changes in the hip pelvis x-rays.  The 
impression was healed stress fracture left hip.  A left hip 
radiology report noted tracks of removal of the pins in the 
proximal left femur, otherwise unremarkable hip joints.  

In a March 2005 letter, a VA physician indicated that the 
veteran was seen for left hip pain, status-post fixation and 
subsequent removal of screws.  The examiner noted that the 
veteran would be able to return to work on March 31, 2005.

A June 2005 RO hearing was held.  The veteran testified that 
she was fired in February 2002 because she could not do her 
job.  She stated that currently she could only walk 1 or 2 
blocks and then her left hip began throbbing.  She also 
stated that she was currently in school and working.  She did 
not use a cane or other assistive device.

An August 2005 VA orthopedic examination was conducted.  The 
veteran reported constant moderate left leg and back pain 
without flare-ups.  The veteran did not use any assistive 
devices but took Tylenol and Advil daily.  She had left hip 
pain with walking and stairs, and could only walk 
approximately 2 to 3 blocks.  The veteran reported that she 
currently worked as a receptionist and was attending college.  
Upon examination, there was no gait abnormality or leg length 
discrepancy.  There was full extension, full flexion, 
internal rotation to 32 degrees, and external rotation to 25 
degrees.  There was no hip weakness, no pain over the 
trochanter bursal area, 5/5 hip strength, and no additional 
loss of range of motion on repetitive use due to pain, 
weakness, loss of coordination, or fatigue.  A hip x-ray 
impression was evidence of prior surgery and trauma to the 
proximal left femur and some early arthritic changes in the 
hip joint, no acute fractures or dislocation.  The diagnosis 
was status post stress fracture, left femoral neck, with 
early degenerative joint disease left hip joint.  

The veteran's 30 percent evaluation contemplates impairment 
of the femur due to malunion of the femur with marked knee or 
hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  A 
60 percent evaluation contemplates either impairment of the 
femur due to fracture of surgical neck of the femur with 
false joint, or impairment of the femur due to fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weightbearing preserved with the 
aid of a brace.  An 80 percent evaluation contemplates 
impairment of the femur due to fracture of the shaft or 
anatomical neck of the femur with nonunion and loose motion 
(spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

Here, the evidence shows impairment of the femur to include 
chronic left hip pain due to a healed stress fracture of the 
femur.  But July 2002 tests showed a well-aligned femur.  
November 2002 left hip nerve conduction and EMG studies were 
normal.  An October 2003 left hip MRI was unremarkable.  A 
June 2004 radiology report noted a healed stress fracture and 
an otherwise unremarkable hip joint.  An August 2005 
radiology report noted early degenerative joint disease, but 
no acute dislocations or fractures.  Accordingly, the 
evidence does not demonstrate a false joint or non-union of 
the left hip.  Accordingly, an evaluation in excess of 30 
percent for a left hip disability is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Degenerative joint disease established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  A 40 percent evaluation is awarded for limitation of 
thigh flexion to 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2006).  But here, a higher evaluation 
is not warranted because the evidence of record showed 
flexion to 110, 120, and 125 degrees.  In addition, the 
medical evidence of record does not show left hip ankylosis 
or left hip flail joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5254 (2006).  Moreover, an evaluation in excess 
of 30 percent is not awarded for limitation of thigh 
extension or impairment of thigh due to limitation of 
adduction, abduction, or rotation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5253 (2006).  Accordingly, alternate 
diagnostic codes do not provide for an increased evaluation 
for a left hip disability.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 30 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported 
constant left hip pain.  Although in February 2003, it was 
noted that the veteran was independent only with the use of 
an assistive device, the veteran stated in July 2002, June 
2004, and August 2005 that she did not use any assistive 
devices.  In June 2004, the veteran reported that her left 
hip pain caused her to be unable to do many activities, but 
that she could still do water aerobics.  She was only able to 
walk about a half mile and was only sleeping about 3 to 4 
hours per night due to pain.  In August 2005, the veteran 
reported that her pain was moderate and constant, without 
flare-ups.  She had left hip pain with walking and stairs, 
and could only walk approximately 2 to 3 blocks.  The medical 
evidence of record consistently showed good left hip strength 
and full or almost full range of motion.  Most recently, a VA 
examiner found there was no additional loss of range of 
motion on repetitive use due to pain, weakness, loss of 
coordination, or fatigue.  Thus, although there is constant 
pain, there is good strength, no flare-ups, and no additional 
loss of range of motion due to repetition.  Accordingly, the 
Board finds that there is no additional functional loss not 
contemplated in the 30 percent rating and that an increased 
evaluation on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 30 percent is provided for 
certain manifestations of the service-connected left hip 
disability but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has been compensated for hospitalization due to 
left hip disability and marked interference of employment has 
not been shown - at the most recent examination, the veteran 
reported she was currently working and attending school.  
Accordingly, the veteran was not prejudiced by the RO's 
decision to not refer her for extraschedular consideration 
under this section.

Temporary total evaluation

By a September 2001 rating decision, a temporary total 
evaluation under 38 C.F.R. § 4.30, for surgical or other 
treatment requiring convalescence, was granted effective 
August 27, 2001 until October 1, 2001.  By a November 2001 
rating decision, the 100 percent evaluation was extended 
through December 31, 2001.  By a May 2002 rating decision, 
the 100 percent evaluation was extended through March 31, 
2002.  By a May 2003 rating decision, the RO denied an 
extension of the 100 percent evaluation beginning April 1, 
2002, finding that there was no evidence of continued severe 
residuals due to surgery.  The veteran appealed.

A total disability rating (100 percent) will be assigned if 
treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Extensions 
of 1, 2, or 3 months beyond the initial 3 months may be made 
under paragraph (a)(1), (2) or (3) of this section.  
38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 
6 months beyond the initial 6 months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1).

Here, the 100 percent evaluation under 38 C.F.R. § 4.30 was 
in effect from August 27, 2001 until March 31, 2002.  The 
evaluation was in effect for over 6 months, and thus an 
extension may be granted only under paragraph 38 C.F.R. 
§ 4.30(a)(2) or (3).  See 38 C.F.R. § 4.30(b)(1).  
Accordingly, in order to warrant an extension of the 100 
percent evaluation, the evidence of record after March 31, 
2002 must show severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast of one major joint or more.  
38 C.F.R. § 4.30(a)(2) or (3).  

In a January 2002 letter, a VA physician indicated that the 
veteran could return to work on March 5, 2002.  In a March 
2002 letter, a VA physician noted that the veteran could not 
return to work until May 9, 2002.  In a May 2002 VA medical 
record, the veteran reported that she had been fired due to 
her left hip disability.  In a June 2002 VA record, the 
physician recommended physical therapy.  In a July 2002 VA 
spine examination, the veteran reported sharp left hip pain 
with significant buttock cramps.  She walked without a walker 
or cane and took Naproxen for pain.  The assessment was 
moderate disability due to daily left hip pain.  In August 
2002 VA records, the veteran reported left hip pain.  The 
diagnosis was chronic pain syndrome post left hip pinning.  
In a September 2002 VA record, the veteran complained of left 
leg pain and numbness.  Upon examination, there was normal 
strength and reflexes, negative straight leg raise, and the 
veteran was able to heel and toe walk.  In an October 2002 
letter, a VA physician indicated there was dull left hip pain 
that radiated and became sharp with activity.  In November 
2002, VA nerve conduction and EMG studies were normal.  In a 
December 2002 VA record, the veteran complained of left hip 
pain.  The assessment was chronic left hip pain.  

In a January 2003 VA left hip radiology report, the 
impression was previous surgery, otherwise unremarkable.  In 
a February 2003 VA record, the veteran reported left hip 
pain, radiating down the leg into the knee and lower leg and 
numbness of 3 lesser toes.  Left leg EMG was normal.  There 
was normal range of motion with pain in the groin and 
laterally and tenderness over the lateral scar and greater 
trochanter bursal area.  There was 5/5 strength and decreased 
sensation in the lateral left leg, lesser left 3 toes, and 
the lateral left foot.  In another February 2003 VA record, 
the veteran was seen for gait training.  The veteran was 
independent with the use of an assistive device.

The Board finds that the evidence of record does not support 
an extension of the 100 percent evaluation beginning on April 
1, 2002.  The evidence of record does not indicate that the 
veteran residuals of surgery such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, a body cast, house 
confinement, use of a wheelchair or crutches, or 
immobilization by cast.  Accordingly, a temporary total 
evaluation under 38 C.F.R. § 4.30 is not warranted.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a left hip disability is denied.

An extension of a temporary total disability evaluation 
beyond March 31, 2002, based on left hip surgery residuals, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


